EXHIBIT 10.17

SIXTH MODIFICATION AND RATIFICATION OF LEASE

THIS SIXTH MODIFICATION AND RATIFICATION OF LEASE (this “Modification”) is made
and entered into effective the 19th day of May 2003, by and between ST. PAUL
PROPERTIES, INC., a Delaware corporation (“Landlord”), and THE TRIZZETTO GROUP,
INC., a Delaware corporation (“Tenant”).

WITNESSETH:

WHEREAS, Landlord and Tenant entered into that certain Office Lease dated as of
April 26, 1999, as amended by that certain Lease commencement letter signed by
Landlord on September 9, 1999, and by Tenant on September 7, 1999, by that
certain First Modification and Ratification of Lease entered into effective
November 1, 1999, by that certain Second Modification and Ratification of Lease
entered into effective December 27, 1999, by that certain Third Modification and
Ratification of Lease entered into effective January 15, 2000, by that certain
Fourth Modification and Ratification of Lease entered into October 15, 2000, and
by certain of that Fifth Modification and Ratification of Lease entered into
effective October 31, 2002 (hereafter collectively the “Lease”), for the rental
of certain commercial real property located in the Building known as Atrium I,
6061 S. Willow Drive, Englewood, Colorado, and more particularly described in
the Lease as Suites 310 and 300, containing collectively approximately 47,385
rentable square feet (the “Premises” and “Expansion Premises” respectively,
which may be collectively referred to herein as the “Premises”) and Suite 233,
containing approximately 4,805 rentable square feet (the “Second Expansion
Premises”); and

WHEREAS, Tenant desires to extend the term of the Lease for a period of
thirty-nine (39) months, from April 30, 2006, to and including July 31, 2009, on
the terms and conditions set forth in greater detail in this Modification; and

WHEREAS, Tenant desires to expand the Premises beginning on or about to August
1, 2003, through the addition of the following suites in the Building: Suite
250, containing approximately 4,454 rentable square feet; Suite 235, containing
approximately 4,773 rentable square feet; and, Suite 217, containing
approximately 2,753 rentable square feet, and including the elimination of the
adjacent common area corridor, containing approximately 1,097 rentable square
feet (hereafter collectively the “Third Expansion Premises”) as depicted in
Exhibit A-3 attached hereto and incorporated by reference; and

WHEREAS, Tenant desires to further expand the Premises beginning on or about
August 1, 2003, through the addition of the following suites in the Building:
Suite 230 containing approximately 2,297 rentable square feet; and, Suite 260,
containing approximately 2,327 rentable square feet (hereafter collectively
referred to as the “Fourth Expansion Premises”), as depicted in greater detail
in Exhibit A-3 attached hereto and incorporated by reference; and



--------------------------------------------------------------------------------

WHEREAS, Landlord is willing to modify the Lease to accommodate such desires,
subject to the terms and conditions of this Modification and Landlord and Tenant
desire to amend the Lease to reflect the extension of the Lease Term, the
addition of the Third Expansion Premises and the Fourth Expansion Premises, and
the increase in Base Rent payable under the Lease.

NOW, THEREFORE, in consideration of the foregoing, the agreements of the
parties, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Definitions. All capitalized terms used herein not otherwise defined in this
Modification shall have the meanings given them in the Lease.

2. Incorporation of Recitals. The foregoing recitals are incorporated herein and
made a part hereof as if set forth in their entirety.

3. Additional Premises. Effective on the earlier of August 1, 2003, or three (3)
days after substantial completion of the tenant improvements to be made within
the Third Expansion Premises (“Third Expansion Premises Commencement Date”),
Landlord shall lease to Tenant and tenant shall lease from Landlord the Third
Expansion Premises. Further, effective on August 1, 2003 (the “Fourth Expansion
Premises Commencement Date”), Landlord shall lease to Tenant and Tenant shall
lease from Landlord the Fourth Expansion Premises. In addition the
identification of the Lease Premises in Section 1.03(B) of the Lease is hereby
further amended by adding immediately after description of the Second Expansion
Premises the following:

THIRD EXPANSION PREMISES:

The following portions of the second floor of the Building outlined on Exhibit
A-3: Suite 250, containing approximately 4,454 rentable square feet; Suite 235,
containing approximately 4,773 rentable square feet; Suite 217, containing
approximately 2,753 rentable square feet; and including the elimination of the
common area corridor adjacent to the foregoing spaces, containing approximately
1,097 rentable square feet .

FOURTH EXPANSION PREMISES:

The following portions of the second floor of the Building outlined on Exhibit
A-3: Suite 230 containing approximately 2,297 rentable square feet; and, Suite
260, containing approximately 2,327 rentable square feet.

4. Third Expansion Premises Commencement Date and Fourth Expansion Premises
Commencement Date. Section 1.03(D) of the Lease is hereby amended by adding
immediately after the description of commencement date of the Lease the
following:

The Third Expansion Premises Commencement Date shall be August 1, 2003. The
foregoing notwithstanding, in the event that the tenant improvements made within
the Third Expansion Premises as set forth in Exhibit B-3 attached to

 

2



--------------------------------------------------------------------------------

the Sixth Modification and Ratification of Lease are substantially complete
prior to Agust 1, 2003, and Landlord has obtained a certificate of occupancy for
the Third Expansion Premises prior August 1, 2003, Landlord shall allow Tenant
to take early occupancy of the Third Expansion Premises, subject to all terms
and conditions under the Lease, with the exception of Tenant’s obligation for
the payment of Base Rent from the date of such early occupancy until the Third
Expansion Premises Commencement Date.

The Fourth Expansion Premises Commencement Date shall be August 1, 2003.

5. Temporary Premises. Upon mutual execution and delivery of this Modification
and expiring on September 30, 2003, Landlord shall permit Tenant to occupy up
to, but not exceeding, 4,000 rentable square feet in the existing Suite 105, as
shown on Exhibit A-4 attached to this Modification and incorporated by reference
(the “Temporary Premises”), subject to all of the terms and conditions of the
Lease, with the exception of the obligation to pay for Base Rent for the
Temporary Premises. Tenant shall be responsible for the payment of all other
costs and obligations under the Lease arising as a result of its occupancy and
use of the Temporary Premises, including but not limited to the payment of
Operating Expenses. Tenant shall occupy the Temporary Premises in their current
“as-is” condition and repair. Landlord reserves the right to show Suite 105 to
other prospective tenants upon twenty-four (24) hours advance notice to Tenant.
Tenant shall have the right to terminate its occupancy of the Temporary Premises
prior to September 30, 2003, upon seven (7) days prior written notice to
Landlord. In the event that Tenant fails to vacate the Temporary Premises on
September 30, 2003, or earlier termination of the Lease, Landlord shall be
entitled to exercise all remedies available to Landlord under the Lease in the
event of a breach of the Lease, and Tenant shall be responsible for the payment
of Base Rent to Landlord for the Temporary Premises in the amount of one and
one-half (1 1/2) times the Base Rent otherwise payable by Tenant for the
Premises, and shall also be liable for all damages suffered by Landlord as a
result of Tenant’s failure to vacate the Temporary Premises.

6. Termination Date. Section 1.03(F) of the Lease is hereby amended in its
entirety by replacing the existing Termination Date of the Lease of April 30,
2006 with the following:

The Termination Date of the Lease for the Premises, Expansion Premises, Second
Expansion Premises, Third Expansion Premises and fourth Expansion Premises,
shall be July 31, 2009 (seventy-two (72) months following the Third Expansion
Premises Commencement Date), unless sooner terminated as provided in this Lease,
or as otherwise extended as provided in Exhibit B-3 to the Sixth Modification
and Ratification of Lease.

7. Tenant’s Proportionate Share. Section 1.03(J) of the Lease is amended
effective on the Third Expansion Premises Commencement Date by adding
immediately after the description of the Tenant’s Proportionate Share under the
Lease for the Premises the following:

Tenant’s Proportionate Share for the Third Expansion Premises shall be 9.79%.

 

3



--------------------------------------------------------------------------------

Tenant’s Proportionate Share for the Fourth Expansion Premises shall be 3.46%.

Tenant’s Proportionate Share for the Temporary Premises shall be 2.99%.

8. Security Deposit. Section 1.03 (K) of the Lease is hereby amended by
increasing the security deposit under the Lease in the additional amount of
Twenty-Three Thousand Six Hundred Sixteen and 08/100 US Dollars ($23,616.08),
for a total security deposit of One Hundred Forty Thousand Four Hundred
Sixty-Two and 02/100 and US Dollars ($140,462.02), which additional amount shall
be payable to Landlord upon execution of this Modification.

9. Parking Spaces. Effective on the Third Expansion Premises Commencement Date,
Section 1.03 (O) of the Lease is deleted in its entirety, as amended, and is
replaced with the following:

Commencing on the Third Expansion Premises Commencement Date, and in connection
with its occupancy of the premises, Expansion Premises, Second Expansion
Premises, Third Expansion Premises and Fourth Expansion Premises, Tenant shall
be entitled to the non-exclusive use of a maximum of two hundred and thirty
(230) parking spaces in the Building parking areas at no charge during the Term
of the Lease expiring on July 31, 2009. Landlord reserves the right to strictly
enforce the number of parking spaces utilized by Tenant during the term of this
Lease based upon a parking ratio 3.3 parking spaces per 1,000 rentable square
feet. Landlord further reserves the right to assign and reassign (with the
exception of Tenant’s reserved parking spaces described below), from time to
time on a non-discriminatory basis, particular parking spaces for use by persons
selected by Landlord, and to issue and implement non-discriminatory rules and
regulations with respect to Parking spaces for the Building, provided that
Tenant’s rights to the number of parking spaces designated herein are preserved.
Within the foregoing parking allowance, Tenant shall be entitled to the use of
total of ten (10) covered reserved parking spaces in those areas designated by
Landlord for such spaces as of the date of this Modification, at no charge
during the initial Term of the Lease.

10. Operating Expenses. Section 2.02 of the Lease, as previously amended, shall
be further amended effective on the date of this Modification by deleting the
first sentence thereof in its entirety, and replacing it with the following:

In the event Landlord’s operating expenses for the Building shall, in any
calendar year during the Term, exceed the sum of those expenses accrued during
the base year for the Premises, Expansion Premises, Second Expansion Premises,
Third Expansion Premises or Forth Expansion Premises, respectively (“Excess
Expenses”) Tenant shall pay as additional rent Tenant’s Proportionate Share of
Excess Expenses. The base year for the Premises, Expansion Premises, Second
Expansion Premises, Third Expansion Premises and Forth Expansion Premises shall
be determined in accordance with the following schedule:

 

4



--------------------------------------------------------------------------------

Identification of Premises

 

Rentable Square Feet

 

Lease Period

 

Base Year

Premises   23,610   11/8/99-11/30//04   1999 Premises   23,610   12/1/04-4/30/06
  2000 Expansion Premises   23,775   5/1/00-4/30/06   2000 Premises & Expansion
Premises   47,385   5/1/06-7/31/06   2003 Second Expansion Premises   4,805  
11/1/02-7/31/09   2003 Third Expansion Premises   13,077   8/1/03-7/31/09   2003
Fourth Expansion Premises   4,624   8/1/03-7/31/09   2003

11. Base Rent. Section 1.03 (H) of the Lease entitled Base Rent, and Section
1.03 (I) of the Lease entitled Monthly Installment of Base Rent, are hereby
amended by adding the following:

 

  (a) Premises and Expansion Premises Base Rent.

 

Period

 

Rentable

Square Feet

 

Lease

Rate

 

Annual

Payment

 

Monthly

Payment

(6/1/03-4/30/06)   47,385   $19.50/rsf/year   $924,007.50   $77,000.63
(5/1/06-7/31/09)   47,385   $18.50/rsf/year   $876,622.50   $73,051.88

 

  (c) Second Expansion Premises Base Rent. In addition to the Base Rent payable
with respect to the Premises and the Expansion Premises, Tenant shall also pay
Base Rent for the Second Expansion Premises, payable monthly in advance, without
demand, deduction or set-off, in accordance with the following schedule:

 

Period

 

Rentable

Square Feet

 

Lease

Rate

 

Annual

Payment

 

Monthly

Payment

(5/1/03-4/30/06)   4,805   $17.25/rsf/year   $82,886.25   $6,907.19
(5/1/06-7/31/09)   4,805   $18.50/rsf/year   $88,892.50   $7,407.71

 

  (d) Third Expansion Premises Base Rent. In addition to the Base Rent payable
with respect to the Premises and the Expansion Premises, the Expansion Premises,
and the Second Expansion Premises, beginning on the Third Expansion Premises
Commencement Date Tenant shall also pay Base Rent for the Third

 

5



--------------------------------------------------------------------------------

Expansion Premises, payable monthly in advance without demand, deduction or
set-off, in accordance with the following schedule:

 

Period

 

Rentable

Square Feet

 

Lease

Rate

 

Annual

Payment

 

Monthly

Payment

(8/1/03-4/30/04)   13,077   $14.50/rsf/year   $189,616.50   $15,801.38
(5/1/04-4/30/05)   13,077   $14.79/rsf/year   $193,408.83   $16,117.40
(5/1/05-4/30/06)   13,077   $15.09/rsf/year   $197,331.93   $16,444.33
(5/1/06-4/30/07)   13,077   $15.39/rsf/year   $201,255.03   $16,771.25
(5/1/07-4/30/08)   13,077   $15.70/rsf/year   $205,308.90   $17,109.08
(5/1/08-7/31/09)   13,077   $16.01/rsf/year   $209,362.77   $17,446.90

 

  (e) Fourth Expansion Premises Base Rent. In addition to the Base Rent payable
with respect to the Premises, the Expansion Premises, the Expansion Premises,
the Second Expansion Premises, and the Third Expansion Premises, beginning on
the Fourth Expansion Premises Commencement Date Tenant shall also pay Base Rent
for the Fourth Expansion Premises, payable monthly in advance, without demand,
deduction or set-off, in accordance with the following schedule:

 

Period

 

Rentable

Square Feet

 

Lease

Rate

 

Annual

Payment

 

Monthly

Payment

(8/1/03-4/30/04)   4,624   $14.50/rsf/year   $67,048.00   $5,587.33
(5/1/04-4/30/05)   4,624   $14.79/rsf/year   $68,388.96   $5,699.08
(5/1/05-4/30/06)   4,624   $15.09/rsf/year   $69,776.16   $5,814.68
(5/1/06-4/30/07)   4,624   $15.39/rsf/year   $71,163.36   $5,930.28
(5/1/07-4/30/08)   4,624   $15.70/rsf/year   $72,596.80   $6,049.73
(5/1/08-7/31/09)   4,624   $16.01/rsf/year   $74,030.24   $6,169.19

12. Base Rent Abatement. The foregoing notwithstanding, and provided that no
default (or no event which, with the passage of time or the giving of notice or
both, would constitute an event of default under the Lease) shall have occurred
under the Lease beyond any applicable period of notice and cure, Base Rent shall
be abated as follows: (i) for the Third Expansion Premises Base Rent shall be
abated for a period of three (3) months following the Third Expansion Premises
Commencement Date for a total Base Rent abatement for the Third Expansion
Premises of Forty-Seven Thousand Four Hundred Four and 13/100 US Dollars
($47,404.13); and (ii) for the Fourth Expansion Premises, Base Rent shall be
abated for a period

 

6



--------------------------------------------------------------------------------

of three (3) months following the Fourth Expansion Premises Commencement Date
for a total Base Rent abatement for the Fourth Expansion Premises of Sixteen
Thousand Seven Hundred Sixty-Two and No/100 US Dollars ($16,762.00). In the
event of any default by Tenant, the entire amount of Base Rent which was
otherwise abated, as set forth above, shall be immediately due and payable.

13. Termination Option. Paragraph 10 in the Fifth Modification and Ratification
of Lease shall be deleted in its entirely. Tenant shall no longer have a
termination option under the terms of the Lease

14. Tenant Improvements. Landlords agrees to provide Tenant with an allowance
for construction by Tenant of certain tenant improvements to be incorporated
into the Premises, in the amount of Seven Hundred Nine Thousand One Hundred
Thirty-Four and No/100 US Dollars ($709,134.00) (the “Construction Credit”)
(which Construction Credit is calculated based upon $6.00 per rentable square
foot of Suite 300, and $24.00 per rentable square foot for the Third Expansion
Premises and the Fourth Expansion Premises), which Construction Credit may be
used by Tenant in the manner set forth in Exhibit B-3, attached to this
Modification and incorporated by reference. Landlord shall be paid a
construction management supervisory fee out of the Construction Credit equal to
one percent (1%) of the hard construction costs of the tenant improvements to be
constructed by Tenant, specifically excluding architectural fees, project
management fees, permitting, cabling, furniture, fixtures and equipment, which
construction management supervisory fee shall not exceed in amount Seven
Thousand and No/100 US Dollars ($7,000.00). Landlord’s construction management
fee shall be invoiced by and paid to Landlord based upon the invoices submitted
by Tenant for reimbursement from Landlord and shall be paid out of the
Construction Credit. In the event that Tenant does not use the entire
Construction Credit for completion of the improvements to the Premises, the
Second Expansion Premises, Third Expansion Premises or the Fourth Expansion
Premises, Tenant may apply the unused remainder of the Construction Credit (but
in no event exceeding twenty-five percent (25%) of the total Construction
Credit) for the payment of Base Rent and other charges next coming due under the
Lease, on an amortized basis over the remaining Term of the Lease. Any portion
of the Construction Credit not used or committed by Tenant to be applied to Base
Rent or other charges coming due under the Lease (in the manner set forth in the
foregoing sentence) within eighteen (18) months following the Third Expansion
premises Commencement Date shall revert back to Landlord. Landlord, at its
option (which option must be exercised, if at all, at the time that Landlord
grants its written approval to Tenant’s proposed final construction Plans in the
manner described in Exhibit B-3) may require Tenant to remove any physical
additions and/or repair any alterations made pursuant to this paragraph or
Exhibit B-3, including but not limited to low voltage communications and data
cabling, in order to restore the subject portion of the leased premises to the
condition existing at the time prior to the commencement of such work, all costs
of removal and/or alterations to be done by Tenant. In addition, Tenant shall
have the right, at Tenant’s sole cost and expense to remove and relocate from
Suite 100 in the Building the following equipment and personal property of
Landlord: the UPS unit; two (2) 10-ton Liebert computer room cooling units; and,
the raised computer room flooring (“Landlord’s Equipment”). Such removal and
relocation of Landlords’s Equipment shall be subject to Landlord’s prior written
approval as to the methods and specifications for removal and relocation, which
approval shall not be reasonably withheld. In the event that Tenant’s elects

 

7



--------------------------------------------------------------------------------

to relocate Landlord’s Equipment as provided in this paragraph, Tenant shall be
responsible, at Tenant’s sole cost and expense, for all costs of restoration and
repair of those portions of the Building affected by such removal and
relocation. In addition, in the event that Tenant elects to relocate Landlord’s
Equipment, Tenant agrees to take and use such equipment in its current “as-is”
condition and repair, and Tenant shall be solely responsible for all costs of
maintaining, repairing and replacing Landlord’s Equipment during the Term of the
Lease.

15. Roof Space. Landlord shall make available to Tenant, free of charged during
the primary Term, as it may be extended, a portion of the roof of the Building,
and associated Building chases, for Tenant’s use for the installation,
operation, repair and maintenance of one satellite dish antenna, which usage
shall be subject to the terms and conditions of the Satellite Dish License
attached to this Modification and made a part hereof.

16. Extension Option. The Extension Option contained in Paragraph 1 of the
Addendum to Lease is hereby deleted in its entirety, and is replaced with the
following:

Provided no event of default (or no event which, with the passage of time or the
giving of notice or both, would constitute an event of default under the Lease)
has occurred and is continuing beyond any applicable period of notice and cure,
and provided Tenant has not assigned the Lease or sublet all or any portion of
the Premises, Tenant shall have one option to extend the term of this Lease for
all of the Premises, Expansion Premises, Second Expansion Premises, Third
Expansion Premises and Fourth Expansion Premises (but not separate part thereof)
for an additional five (5) year term by giving the Landlord written notice at
least eight (8) months, but no more than twelve (12) months, prior to the
expiration of the then current term of this Lease. Upon the giving of such
notice, this Lease shall be considered as extended for such option term upon the
same terms, conditions and covenants as are contained in this Lease except that
there shall be no additional extension options, and except that charges for
parking and for after hours HVAC shall be calculated at the rates than being
charged by Landlord to other tenants in the Building for such services and
except that the base rent shall be calculated by multiplying the number of
rentable square feet of the Premises by the then-fair-market-base-rental-value,
which then-fair-market-base-rental-value shall be determined in the manner set
forth below.

 

  (a) Landlord and Tenant will have thirty (30) days after Landlord receives the
Tenant’s notice of its intent to exercise any extension within which to agree on
the then-fair-market-base-rental-value of the Premises. If they agree on the
fair market base rent for the subject option period within thirty (30) days,
they will amend this lease by stating the new base rent for the option period.

 

  (b) If Landlord and Tenant are unable to agree on the
then-fair-market-base-rental-value of the Premises for the option period within
thirty (30) days, then the base rent for the option period will be the
then-fair-market-base-rental-value of the Premises as determined in accordance
with subparagraph d below.

 

8



--------------------------------------------------------------------------------

  (c) The “then-fair-market-rental-value of the Premises” means what a landlord
under no compulsion to Lease the Premises and a tenant under no compulsion to
lease the Premises would determine as rents (including initial monthly rent and
rental increases) for the option period, as of the commencement of the option
period and determined according to recent market lease transactions in
comparable buildings located in the market area of the Premises, taking into
consideration the uses permitted under this Lease, the quality, size, design and
location of the Premises, the credit-worthiness of the Tenant, allowances for
rental abatement, moving and tenant finish, if any, and any other factor
reasonably related to the determination of rental values.

 

  (d) If Landlord and Tenant are unable to agree upon the then fair market base
rental value of the Premises, within fifteen (15) days after the expiration of
the thirty (30) day period set forth in subparagraph a. above, Landlord and
Tenant will each appoint a commercial real estate broker with at least ten (10)
years’ full-time commercial experience in the area in which the Premises are
located to determine the then-fair market rental value of the Premises. If
either Landlord or Tenant does not appoint a commercial real estate broker
within ten (10) days after the other has given notice of the name of its broker,
the single broker appointed will be the sole appraiser and will set the
then-fair market rental value of the Premises. If two commercial real estate
brokers are appointed pursuant to this paragraph, they will meet promptly and
attempt to set the then-fair market rental value of the Premises. If they are
unable to agree within thirty (30) days after the second commercial real estate
broker has been appointed, they will attempt to elect a third commercial real
estate broker meeting the qualifications stated in this paragraph within ten
(10) days after the last day the two commercial real estate brokers are given to
set the then fair market rental value of the Premises. If they are unable to
agree on a third commercial real estate broker, either Landlord or Tenant, by
giving ten (10) days’ prior notice to the other, can apply to the ten presiding
judge of the District Court in and for the City and County of Denver for the
selection of a third commercial real estate broker who meets the selection of a
third commercial real estate broker who meets the qualifications stated in this
paragraph. Landlord and Tenant will bear one-half (1/2) of the cost of
appointing the third commercial real estate broker and of paying the third
commercial real estate broker’s fee. The third commercial real estate broker,
however selected, must be a person who has not previously acted in any capacity
for either Landlord or Tenant.

 

  (e) Within thirty (30) days after the selection of the third commercial real
estate broker, a majority of the brokers will set the then-fair market rental
value of the Premises. If a majority of the brokers are unable to set the
then-fair market rental value of the Premises

 

9



--------------------------------------------------------------------------------

  established by Landlord’s appointed commercial real estate broker, or the
Tenant’s appointed commercial real estate broker.

17. Right Of Offer To Lease – First Floor. In addition to the Right of Offer
contained in Paragraph 14 of the Second Modification and Ratification of Lease,
Tenant shall have the following additional Right of Offer to Lease:

During the initial term of the Lease, and provided that Tenant is not in default
beyond any applicable period of notice and cure and has not assigned the Lease
nor subleased any portion of the Premises, and subject to the limitations set
forth in subparagraph (d) below, Tenant shall have a right of offer, subject to
existing rights granted to other tenants as of the date of this Modification, to
lease the vacant space located on the first (1st) floor of the Building (the
“Offer Space”), if and when the Offer Space becomes “available for lease.” For
purposes of this right of first offer, the Offer Space will be considered to be
“available for lease” if (i) no bona fide written lease agreement is currently
in force or effect with respect to such space, (ii) the space becomes vacant, or
will become vacant, because an existing tenant’s lease has or will expire or be
terminated with no renewal or extension options subject to being exercised with
respect to such space, and (iii) Landlord makes the Offer Space available for
leasing to others. Tenant’s right of first offer with respect to such Offer
Space shall be upon the following terms and conditions:

 

  (a) In the event that (i) the Offer Space, or any part thereof, becomes or is
about to become available for lease provided above, Landlord will notify Tenant
of the rental terms on which it would be willing to lease the Offer Space to
Tenant or to other third-parties, and Tenant shall have the right of first offer
to lease that portion of the Offer Space identified in Landlord’s notice,
subject to existing rights granted to other tenants as of the date of this
Lease, at the rent and on the terms and conditions contained in Landlord’s
notice.

 

  (b) The right of offer will be exercised by Tenant signing a lease amendment
with respect to the subject portion of the Offer Space at the rent and on the
terms set forth in Landlord’s notice. Tenant shall accept or reject the offer
contained in Landlord’s notice within five business (5) days after the receipt
of Landlord’s notice. If an amendment incorporating the terms contained in
Landlord’s notice is not signed within five business (5) days following receipt
of Landlord’s notice, time being strictly of the essence, Landlord will have the
right to lease the Offer Space free of the rights of Tenant under this Paragraph
17, and Tenant’s right of offer granted herein shall be null and void. Any space
leased by Tenant will be added to the Leased Premises as of the date provided in
the proposed amendment.

 

  (c) Landlord is under no obligation to offer for lease all or any portion of
the First Offer Space to Tenant or any other person.

 

10



--------------------------------------------------------------------------------

  (d) Notwithstanding any other provision set forth above, it is agreed that
Tenant shall not be permitted to exercise any of its rights contained in this
Paragraph 17 (i) at any time when the Lease is not in effect or at any time when
an Event of Default exists, (ii) in the event that Tenant assigns the Lease or
sublets any portion of the leased Premises at any time, (iii) Tenant may not
exercise the right contained in this Paragraph 17 if the effective date of the
addition of the Offer Space to the Premises previously leased would be at any
time during the last thirty-six (36) months of the then existing term of Lease,
and (iv) Tenant may not exercise the right contained in this Paragraph 17 if
Tenant does not have at the time of the exercise One Hundred Million US Dollars
($100,000,000) in total equity.

 

  (e) In the event that Tenant fails to exercise the foregoing right of offer as
provided in this Paragraph 17, time being strictly of the essence, Tenant’s
right of offer shall be null and void.

 

  (f) Tenant acknowledges that it is only being granted a right of offer that is
subject and subordinate to the rights of any existing tenant with pre-existing
rights of refusal, rights of offer, or options to lease, as of the date of this
Lease.

 

  (g) In no event shall Landlord be responsible for any brokerage commission for
any real estate broker retained by Tenant with respect to this right of offer.

18. Second Floor Common Areas—Kiosk/Information Booth. Tenants shall have the
right to locate in the common area of the second floor of the building adjacent
to either the Second Expansion Premises, Third Expansion Premises or Fourth
Expansion Premises, and on a temporary basis only (which shall mean no more than
eight (8) days per month), one (1) kiosk/information booth to be used to provide
information concerning Tenant’s activities in the Building and to direct
Tenant’s visitors to specified locations within Tenant’s leased premises, which
kiosk/information booth shall be subject to Landlord’s reasonable advance
approval as to size, location, appearance, timing and content.

19. Landlord Repairs. Section 5.01 of the Lease entitled “Landlord Repairs” is
amended effective on the date of this Modification by adding the following after
the existing second sentence thereof: “In addition, Landlord agrees to maintain
the elevators serving the Building in a first class manner during the term of
the Lease.”

20. Real Estate Brokers. Each of the parties hereto hereby warrants and
represents to the other party that it has not dealt with or been represented by
any broker in connection with its execution of this Modification other than
Landlord’s listing agent, Cushman & Wakefield of Colorado, Inc., acting as the
limited agent of the Landlord, and Julien J. Studley, Inc., acting as the
limited agent of Tenant. Tenant agrees to indemnify and hold Landlord harmless
from and against any other claims for commissions or similar compensation from
any other person claiming an entitlement to any such payment as a result of its
representation of Tenant. In

 

11



--------------------------------------------------------------------------------

addition, Landlord agrees to indemnify and hold Tenant harmless from and against
any claims for commissions or similar compensation from any other broker or
person claiming an entitlement to any such payment as a result of its
representation of Landlord.

21. Performance of Obligations. Tenant hereby acknowledges and confirms that, as
of the date hereof, Landlord has performed all obligations on the part of the
Landlord under the Lease and that Tenant has no claims against Landlord or
claims of offset against any rent or other sums payable by Tenant under the
Lease.

22. Conflicts and Non-Amended Provisions. In the event of any express conflict
or inconsistency between the terms of the Lease and the terms of this
Modification, the terms of this Modification shall control and govern. In all
other respects, the terms, covenants and conditions of the Lease are hereby
ratified, reaffirmed and republished in their entirety.

23. No Offer. The submission of this Modification by Landlord to the Tenant is
not an offer to modify or amend the Lease and is not effective until execution
and delivery by both Landlord and Tenant.

24. Entire Agreement. This Modification contains the entire agreement between
the parties as to its subject matter and supersedes any and all prior
agreements, arrangements or understandings between the parties relating to the
subject matter hereof.

25. Counterparts. This Modification may be executed in a number of identical
counterparts, each of which shall be deemed an original for all purposes, but
all of which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have entered into this Modification effective as
of the date first set forth hereinabove.

 

Landlord:    Tenant:

ST. PAUL PROPERTIES, INC.,

a Delaware corporation

  

THE TRIZETTO GROUP, INC.,

a Delaware corporation

By:   

/s/ R. William Inserra

   By:   

/s/ Michael J. Sunderland

Name:    R. WILLIAM INSERRA    Name:    Michael J. Sunderland Title:    V. P.
ASSET MANAGEMENT    Title:    Senior VP, CFO

 

12



--------------------------------------------------------------------------------

EXHIBIT A-3

DESCRIPTION OF THE THIRD EXPANSION PREMISES AND

FOURTH EXPANSION PREMISES



--------------------------------------------------------------------------------

Exhibit A-3

Third Expansion Premises

LOGO [g15036image-exc_14.jpg]

ATRIUM I

6061 S. Willow Drive

Greenwood village, CO 80011



--------------------------------------------------------------------------------

Exhibit A-3

Fourth Expansion Premises

LOGO [g15036image-exc_15.jpg]

ATRIUM I

6061 S. Willow Drive

Greenwood village, CO 80011



--------------------------------------------------------------------------------

EXHIBIT A-4

DESCRIPTION OF THE TEMPORARY PREMISES



--------------------------------------------------------------------------------

Exhibit A-4

Temporary Premises

LOGO [g15036image-exc_17.jpg]



--------------------------------------------------------------------------------

EXHIBIT B-3

Provisions Relating to Construction of Tenant’s Premises

(Finish Allowance Only)

1. Landlord will provide Tenant with a construction credit in the sum of up to
Seven Hundred Nine Thousand One Hundred Thirty-Four and No/100 US Dollars
($709,134.00) (the “Construction Credit”) (which Construction Credit is
calculated based upon $6.00 per rentable square foot of space located within
Suite 300, and $24.00 per rentable square foot of space located within the Third
Expansion Premises and the Fourth Expansion Premises), which may be used only
against the cost of design, permitting and construction by Tenant of
Improvements or alterations permanently installed and incorporated in the realty
of the Premises, including the Expansion Premises, Second Expansion Premises,
Third Expansion Premises, and Fourth Expansion Premises and all necessary
corridor walls, project management fees and engineering fees, as contemplated
under those certain plans and specifications and working drawings to be prepared
by McDermott Planning & Design, Inc. (the “architect”), which architect has been
selected by Tenant and approved by Landlord, and which plans, specifications and
working drawings are to be initiated by Tenant and by Landlord for
identification and aprroval (the “Plans”) or, at Tenant’s discretion, Tenant may
utilize the Construction Credit to fund Tenant’s other construction-related
costs related to the Premises, such as Tenant’s costs of relocation,
installation of low voltage cabling and telephone lines.

2. Except as provided in Paragraph 3 below, The Plans shall be submitted to
Landlord for its review and written approval prior to the initiation of
construction activities within any portion of the Premises, Expansion Premises,
Second Expansion Premises, Third Expansion Premises, or Fourth Expansion
Premises, which consent shall not be unreasonably withheld or delayed. For the
purposes of this Exhibit B-3 only, any Plans for tenant improvements to be
submitted to Landlord for review and approval shall be delivered to Landlord by
(i) hand delivery, with a signed delivery receipt therefor from the recipient,
or (ii) delivered by registered and certified US mail, return receipt requested,
and addressed to the following:

Bane Taylor JCA Property Management

6061 S. Willow Drive, Suite 210

Greenwood Village, Colorado 80111

Attn: Mr. Guy Blasi

With a copy to:

Mr. David Banzhaf

Cushman & Wakefield of Colorado, Inc.

1670 Broadway, Suite 3400

Denver, Colorado 80202:

Landlord shall review and approve all Plans submitted by Tenant (and all changes
to such Plans, if any) as soon as practicable and in any event within five (5)
business days of delivery of the Plans to Landlord’s representatives as
identified above. If Landlord fails to provide its



--------------------------------------------------------------------------------

written consent to the proposed Plans, or such reasonable reasons why it is
withholding its consent, within five (5) business days after delivery of such
Plans to Landlord, Landlord shall be deemed to have consented to and approved of
such plans.

3. Tenant has prepared space plan documents for the Third Expansion Premises
showing the intended modifications and intended use of the Third Expansion
Premises. Those space plans, a copy of which are attached to this Exhibit B-3 as
Schedule 1, include anticipated work in the Third Expansion Premises only.
Tenant shall also be responsible for preparation of Plans for the Fourth
Expansion Premises. As an accomodation to Tenant, and upon mutual execution of
the Sixth Modification and Ratification of Lease to which this Exhibit B-3 is
attached, Landlord’s approval of space plans for the Third Expansion Premises
shall constitute Landlord’s approval for Tenant to commence construction of such
work, provided that: (i) Tenant shall perform such work in substantial
conformance with Schedule 1, (ii) Landlord shall have received written
notification from Tenant of its selection of a general contractor for such work,
and (iii) Tenant has otherwise secured all necessary governmental approvals and
obtained required certificates of insurance from the contractor(s) performing
such work. The foregoing notwithstanding, Landlord’s approval, if any, of
Tenant’s space plans for the Third Expansion Premises shall not relieve Tenant
of its responsibility and obligation to submit final Plans for the Third
Expansion Premises to Landlord, and obtain Landlord’s written approval as
required by this Exhibit B-3. Tenant shall thereafter assure that the architect
promptly prepares final Plans to be used to complete construction in the Third
Expansion Premises in substantial conformance with the space plans approved by
Landlord.

4. Tenant will cause such work (the “Work”) to be performed in a good and
workmanlike manner and in accordance with the Plans. Landlord shall provide such
cooperation as Tenant may reasonably request in connection with all aspects of
the Work, provided that the additional cost of such cooperation, if any, shall
be paid to Landlord out of the Construction Credit.

5. Tenant and Landlord agree that Tenant shall select, in Tenant’s sole
discretion, a general contractor to perform the Work from the following list of
Landlord approved general contractors:

 

  (a) Provident Constructors;

 

  (b) CSI, Inc.; or

 

  (c) DSP General Contractors.

6. Landlord shall pay the Construction Credit to Tenant, or any applicable
portion thereof, within twenty (20) days of Tenant’s presentation to Landlord of
Tenant’s contractor’s invoice(s) for Work performed, together with appropriate
lien waivers for such Work (or portion of Work) and written approval of the
payment application by the architect.

7. Any work performed by Tenant in excess of the Construction Credit shall be at
Tenant’s sole cost and expense and shall also be subject to Landlord’s advance
written approval of plans and specifications, unless such Work was included in
the Plans previously approved by Landlord as described in this Exhibit B-3.

 

2



--------------------------------------------------------------------------------

8. Failure by Tenant to complete the tenant finish improvements shall not
relieve Tenant of its duty to pay rent and perform its obligations under the
Lease.

9. Tenant shall be responsible for assuring that any alterations, modifications
or improvements made by Tenant to the Premises shall comply with the Americans
With Disabilities Act of 1990 (“ADA”), including all alterations, modifications
or improvements required: (a) as a result of Tenant (or any subtenant, assignee
or concessionaire) being a Public Accomodation (as such term is defined in the
ADA); (b) as a result of the Premises being a Commercial Facility (as said term
is defined in the ADA); (c) as a result of any leasehold improvements,
alterations or additions made to the Premises by or on behalf of Tenant or any
subtenant, assignee or concessionaire (whether or not Landlord’s consent to such
leasehold improvements or alterations was obtained); or, (d) as a result of the
employment by Tenant (or any subtenant, assignees or concessionaire) of any
individual with a disability, including but not limited to the acquisition and
installation of any auxiliary aids.

10. Landlords agrees to deliver to Tenant, and Tenant agrees to accept from
Landlord, possession of the Third Expansion Premises upon substantial
completion. The terms “substantial complete” and “substantially completed” mean
that construction of the Work is sufficiently completed in accordance with the
Plans, as modified by any change orders agreed to by the parites, so that Tenant
can occupy the Third Expansion Premises for the use for which it was intended.
Landlord agrees to deliver and Tenant agrees to accept from Landlord possession
of the Fourth Expansion Premises on the scheduled Fourth Expansion Premises
Commencement Date.

 

3



--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT B-3



--------------------------------------------------------------------------------

LOGO [g15036image-exc_22.jpg]



--------------------------------------------------------------------------------

LOGO [g15036image-exc_23.jpg]



--------------------------------------------------------------------------------

LOGO [g15036image-exc_24.jpg]



--------------------------------------------------------------------------------

LOGO [g15036image-exc_25.jpg]



--------------------------------------------------------------------------------

Satellite Dish License Agreement

THIS SATELLITE DISH LICENSE AGREEMENT (the “License”), is made and entered into
this      day of May 2003, by and between ST. PAUL PROPERTIES, INC., a Delaware
corporation (“Licensor”), and THE TRIZETTO GROUP, INC., a Delaware corporation
(“Licensee”).

WITNESSETH

WHEREAS, Licensor and Licensee are parties to that certain Lease Agreement dated
as of April 26, 1999, as amended by that certain Lease commencement letter
signed by Landlord on September 9, 1999, and by Tenant on September 7, 1999, by
that certain First Modification and Ratification of Lease entered into effective
November 1, 1999, by that certain Second Modification and Ratification of Lease
entered into effective December 27, 1999, by that certain Third Modification and
Ratification of Lease entered into effective January 15, 2000, by that certain
Fourth Modification and Ratification of Lease entered into effective October 15,
2000, by that certain Fifth Modification and Ratification of Lease entered into
effective October 31, 2002, and by that certain Sixth Modification and
Ratification of Lease entered into effective May 19, 2003 (hereafter
collectively the “Lease”), for the rental of certain commercial real property
located in the Building known as Atrium I, 6061 S. Willow Drive, Englewood,
Colorado (the “Building”), and more particularly described in the Lease (the
“Premises”); and

WHEREAS, Licensee wants to locate one (1) satellite dish antenna on the roof of
the Building on a temporary basis; and

WHEREAS, Licensor is willing to permit the same upon the following terms and
conditions.

NOW, THEREFORE, in consideration of the premises, and other and good and
valuable consideration, the amount and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. Grant of License. Licensor grants to Licensee a non-exclusive, revocable
license for the term of seventy-two (72) months, as described in Section 3
below, for the purpose of installing, maintaining and operating one (1)
satellite dish antenna (the “Dish”), on a portion of the roof of the Building
(“Roof”), the actual location to be agreed to by Licensor and Licensee (the
“Roof Space”). Licensee will not use the Roof Space for any other purpose other
than the operation of a satellite dish for Tenant’s sole use and not for any
resale to third parties. Licensor specifically reserves the right, among others,
to grant additional licenses to others for installation and use of antennae on
and in the Building.

2. Installation. Licensee is permitted to install one (1) satellite dish antenna
with a non-penetrating base mount (the “Base”) measuring not more than three
feet by three feet (3‘x3’) on which the Dish will be erected on the Roof Space.
Licensee must install the Dish in accordance



--------------------------------------------------------------------------------

with the specifications, and according the rules and regulations imposed by
Licensor for the installation of the Dish. The diameter of the Dish may not
exceed twenty-four inches (24”) and the combined weight of the Base and the Dish
shall not exceed one hundred pounds (100 lbs). All installation, maintenance and
removal expenses will be at Licensee’s sole cost and expense. Installation
expenses include all incremental costs related to repairing or replacing the
Roof in conjunction with any damage caused by such installation. Prior to
commencing the installation of the Base, Dish and any related equipment,
conduits, cables and materials to be located on the Roof Space, or in other
parts of the Building (collectively the “Related Equipment”), Licensee must
submit plans and specifications for installation of the Base, the Dish and the
Related Equipment to Licensor for review and approval. The plans and
specifications must include load factor, electrical platforms, leading to the
Dish, grounding conforming to the Building’s lightning protection system,
plenum-rated cabling, and any other specifications as Licensor may require. If
Licensor finds it necessary to hire structural, mechanical, roofing and/or other
engineers or consultants to review the plans and specifications, Licensor shall
first notify Licensee and Licensee will reimburse Licensor for the reasonable
costs thereof, whether or not Licensor grants such approval of such plans and
specifications. In addition, to the License Fee, Licensee will pay for all
utilities required to install, maintain, operate and remove the Dish and Related
Equipment, as well as the reasonable costs of any engineers or consultants
employed by Licensor to review or monitor the same. Licensee acknowledges that
access to the Roof Space and Related Equipment areas, including the telephone
and electrical closets, shall be limited to ingress and egress through what may
be a secured area of the Building. Tenant, its agents, employees and invitees
agree to be accompanied at all times by Landlord’s designated representative
when access to the Roof Space or Related Equipment areas is necessary for
purposed of installation, repair and maintenance. Licensee shall make every
effort to minimize the number of service calls made to the Roof Space or Related
Equipment areas and agrees to enter such only for the required maintenance or in
case of an emergency. The Related Equipment to be installed in the telephone and
electrical closets will consist of wall-mounted telecommunications electronics
in a box (the “Electrical Equipment”). The contractor which performs the
installation work for the Base, Dish, Related Equipment and Electrical Equipment
must maintain insurance coverage with an insurer and in types and amounts
reasonably acceptable to Licensor. Licensee agrees that Licensor may, at its
sole discretion, require certain aesthetic specifications concerning the
appearance of the Dish, the Base and any Related Equipment and the height of any
tower on which the Dish is mounted. Prior to the installation of the Dish, Base,
Related Equipment and/or Electronic Equipment, Licensee must first secure and at
all times thereafter maintain all required approvals and permits of the Federal
Communications Commission and all other governmental bodies having jurisdiction
over its business, including its communications, operations and facilities.
Licensee acknowledges that access to the Roof Space and Related Equipment areas
shall be limited to ingress and egress through what may be a secured area of the
Building. Tenant, its agents, employees and invitees agree to be accompanied at
all times by Landlord’s designated representative when access to the Roof Space
or Related Equipment areas is necessary for purposed of installation, repair
and/or maintenance. Licensee shall efforts to minimize the number of service
calls made to the Roof Space or Related Equipment areas and agrees to enter such
only for required maintenance or repair, or in case of an emergency.

 

3



--------------------------------------------------------------------------------

3. Term. Licensee’s right to use the Roof Space shall be free of charge during
the term of this License for such use and commences on May 1, 2003 and will
terminate on the scheduled termination date, or earlier termination, of the term
of the Lease (the “Term”). Licensor may terminate this License Agreement upon
written notice to Licensee, in the event that: (a) Licensee defaults in the
performance of any of the obligations imposed upon it hereunder or under the
Lease and does not, after being notified by Licensor of the existence of such
default, immediately take all reasonable steps to cure the same; (b) it is
determined that such installation or use materially interferes with the
operation of machinery and apparatus of the Building, such as the elevators; (c)
it is found by public authority having jurisdiction over the Building that the
installation or use constitute a nuisance or hazard to the public or to the
occupants of the Building; or (d) the use of such Dish interferes with the use
of any tenant’s equipment or data processing machines in the Building; or (e)
the use of such Dish interferes with any satellite dish or antennae of any
existing or future tenant or licensee of the Building. Upon termination of this
License Agreement, Licensee shall, at its sole cost and expense, remove the
Dish, Base and Related Equipment and return the Roof Space to the condition
existing prior to Licensee’s installation.

4. License Fee. [Intentionally Deleted]

5. Permits. Before commencing installation or removal of the Base, Dish and/or
Related Equipment, Licensee, will, at Licensee’s own cost and expense, obtain
all permits including building permits for same and deliver copies of them to
Licensor. Licensor makes no representations or warranties with respect to the
zoning or any other approval. If Licensee cannot obtain the necessary permits or
they affect the building or the Roof Space in any way by means of additional
requirements then the License shall be deemed null and void and of nor further
force and effect, unless Licensor in writing waives the conditions set forth
herein.

6. Repair and Maintenance of Dish and Related Equipment. Licensee agrees to keep
and maintain the Base, Dish, electrical Equipment and the Related Equipment in
good condition and repair, at its sole expense, in a manner that does not
conflict or interfere with the use of other facilities installed in the Building
or on the Roof. Further, Licensee agrees that it will not damage or permit
damage to the Roof or the Building in conjunction with the Dish and the Related
Equipment. All transmitters must be equipped with any transmitter isolator
device necessary to minimize spurious radiation. Licensee agrees that the Dish
and Related Equipment will be of types and frequencies that do not cause
interference with other equipment or operations in the Building or surrounding
areas. If the Dish, Electrical Equipment or the Related Equipment causes
interference, Licensee will take all steps necessary to correct and eliminate
the interference. Notwithstanding anything to the contrary set forth in the
default section of the Lease, if the interference is not eliminated within eight
(8) hours after Licensee receives’ Licensor’s notice of such interference
Licensee will be liable for all of Licensor’s and any other licensee’s actual
damages resulting therefrom and will temporarily disconnect and shut down the
Dish (except for intermittent operation for purpose of correcting the
interference) until the interference is eliminated. No abatement of Fees for the
period during which the Dish is shut down will be given because of such
interference. If Licensee fails to cease operations at the request of Licensor,
Licensor will be entitled to injunctive relief, without the requirement of
posting a bond, and the cost of obtaining such relief, including attorney’s
fees, will be paid by

 

4



--------------------------------------------------------------------------------

Licensee. Landlord makes no warranty that the Roof Space is suitable for the
Dish or that it will perform according to the Licensee’s requirements.

7. Indemnification. Licensee will indemnify Licensor, its agents, employees,
officers, directors, shareholders, partners, attorneys, and assigns and hold
them harmless from any and all demands, claims causes of action, fines,
penalties, damages (including consequential and incidental damages) losses,
liabilities, judgments, and expenses (including without limitation attorneys’
fees and court costs), arising from: (a) Licensee’s installation, use,
operation, or maintenance of the Dish, Electrical Equipment or Related Equipment
or exercise of the license granted hereunder, or by any person or entity
claiming under Licensee (including but not limited to any such claims or damages
related to radio wave or microwave transmissions or radiation): (b) any
activity, work, or thing done or permitted by Licensee in or about the Roof
Space, the Building, or in any area related to this license (c) any acts,
omissions, or negligence of License or any person or entity claiming under
Licensee or the employees, agents, contractors, invitees, or visitors of
Licensee or any such person; (d) any breach, violation, or nonperformance by
Licensee or any person or entity claiming under Licensee or the employees,
agents, contractors, invitees, or visitors of licensee or any such person of any
term, covenant, or provision of this License, or the Lease, or any law
ordinance, or governmental requirement of any kind; or (e) any injury or damage
to the person, property or business of Licensee, its employees, agents,
contractors, invitees, visitors or any other person entering upon the Roof
Space, or the Building, under the express or implied invitation of Licensee. If
any action or proceeding is brought against Licensor, its employees, or agents,
by reason of any such claim, Licensee, upon notice from Licensor, will defend
the claim at Licensee’s sole cost and expense with counsel reasonably
satisfactory to Licensor. Unless caused by the gross negligence or intentional
misconduct of Licensor, Licensee shall neither hold nor attempt to hold Licensor
liable for any injury or damage, either proximate or remote, occurring through
or caused by any injury or accident to the Dish, Base, Related Equipment or
Electrical Equipment, or arising from the Roof Space or other parts of the
Building, or for any injury or damage occasioned by gas, smoke, rain, snow,
wind, ice, hail, lightning, earthquake, war civil disorder, strike, defective
electrical wiring or the breaking or stoppage of plumbing.

8. Compliance with Laws. Licensee will, at Licensee’s sole cost and expense,
comply with all applicable laws, rules, regulations, statutes, or other
requirements of any kind or nature of any municipal, state and federal
governmental or quasi-governmental authority or the requirement of Licensor’s
insurance underwriters relating to the installation, maintenance, height,
location, use, operation, and removal of said Dish and Related Equipment.

9. Licensor’s Default. Licensor shall not be in default under this License
unless Licensor fails to perform any required obligation for at least thirty
(30) days after written demand specifying the exact nature of the obligation
that Licensor allegedly has failed to perform. If the nature of Licensor’s
obligation is such that more than thirty (30) days is reasonably required for
performance, then Licensor will not be in default if Licensor promptly begins
performance within such thirty (30) day period and pursues it diligently and
continuously to completion.

 

5



--------------------------------------------------------------------------------

10. Limitation of Licensor’s Liability. The obligations of Licensor under this
License Agreement do not constitute personal obligations of Licensor or of
Licensor’s property management or leasing agents, nor of the individual
partners, directors, officers, shareholders or employees of Licensor, or
Licensor’s property management or leasing agents, and Licensee shall look solely
to the real estate that is the subject of this License and to no other assets of
Licensor or Licensor’s property management or leasing agents for satisfaction of
any liability in respect, directly or indirectly, of this License and this
Licensee will not seek recourse against Licensor or Licensor’s property
management agent, or the individual partners, directors, officers, shareholders
or employees of Licensor or Licensor’s property management agent, or any of the
personal assets of any of them, other than the real estate which is the subject
of this License, for such satisfaction or for any deficiency judgment should
Licensee be unable to satisfy any liability owed to it.

11. Amendment. This License constitutes the entire agreement between the parties
with respect to its subject matter and shall not be amended or modified in any
manner except in writing signed by both parties.

12. Construction of License. This License shall be construed according to the
laws of the state of Colorado. All terms and provisions contained in this
License have been freely negotiated by the parties in good faith after mutual
discussion, and shall be interpreted and construed as having been drafted by and
for the benefit of all parties. LICENSOR HAS ADVISED LICENSEE TO CONSULT WITH
LEGAL COUNSEL REGARDING THE LEGAL EFFECT OF THIS LICENSE. IF LICENSEE FAILS TO
DO SO, LICENSEE ASSUMES ALL RISKS OF ANY LEGAL CONSEQUENCES ARISING PURSUANT TO
THE TERMS OF THIS LICENSE. EACH TERM AND EACH PROVISION HEREIN HAS BEEN
SEPARATELY NEGOTIATED AND AGREED UPON BY BOTH PARTIES. Paragraph headings have
been inserted for convenient reference only, and shall not limit, expand or
otherwise alter the provisions of this License.

13. Addresses for Notification. All notices to either party shall be in writing,
and delivered by U.S. Certified Mail, return receipt requested, by overnight
delivery service, by hand delivery or by facsimile transmission addressed to
Landlord or Tenants as follows:

 

   St. Paul Properties, Inc.       c/o JCA Property Management       6061 South
Willow Drive, Suite 210       Englewood, Colorado 80111       Facsimile: (303)
694-4992      

 

     

 

     

 

      Facsimile:   

 

           

IN WITNESS WHEREOF, Licensor and Licensee have executed this License the day and
year first written above.

 

6



--------------------------------------------------------------------------------

LICENSOR

 

ST. PAUL PROPERTIES, INC.,

a Delaware corporation

 

By:

 

/s/ R. William Inserra

Name:

 

R. WILLIAM INSERRA

Title:

 

V.P. ASSET MANAGEMENT

 

LICENSEE:

 

THE TRIZETTO GROUP, INC.

a Delaware corporation

By:

  /s/ Michael J. Sunderland

Name:

 

Michael J. Sunderland

Title:

 

Senior VP, CFO

 

7